            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :     No. 1:15-CR-182
                                        :
     v.                                 :     (Judge Kane)
                                        :
DOMINICK PUGLIESE,                      :     Electronically Filed
   Defendant                            :

  GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR
   DISCLOSURE OF DFENDANT’S LOCATION AND MEDICAL
                     RECORDS

     AND NOW, this 11th day of February 2021, comes Assistant

United States Attorney William A. Behe, who files this Response to

Defendant’s Motion for Disclosure and, in support thereof, avers the

following:

     1.      Counsel for the defendant asks this court to compel the

United States to disclose the whereabouts of an inmate in the custody

and care of the Bureau of Prisons. Inmate Pugliese is designated to and

serving his sentence at Ft. Dix, NJ. Counsel is aware that Mr. Pugliese

is at a medical facility off-site receiving treatment. Counsel wants the

location disclosed so he can communicate with Pugliese and get him to

authorize the BOP to release Pugliese’s medical charts to counsel to aid

in the filing of a compassionate release motion and brief. (Doc. 294).
     2.    The United States has advised counsel for Pugliese that his

location will not be disclosed for obvious security reasons. The facility is

an unsecured hospital and disclosing the location of a sentenced

prisoner at an unsecured location could led to a breach of security and

the safety of those working at that facility. This is no different than the

accepted practice of the United States Marshal refusing to provide

information regarding the travel plans of prisoners in transit. The

location of the inmate will only be provided for security reasons upon

arrival at the destination where the inmate is to be detained.

     3.    In order to assist counsel for the defendant the United

States has provided him with the telephone number for Pugliese’s

spouse who has been in contact with the hospital. Furthermore,

undersigned counsel will provide defense counsel with the medical

records he seeks after references to Pugliese’s present location are

deleted. That should be completed today or tomorrow at the latest.

Finally, defense counsel can also have the family obtain the records if

the defendant is incapable of giving consent. See BOP Program

Statement 5050.50 located at www.bop.gov.




                                     2
     WHEREFORE, for these reasons, the United States asks this

court to deny the motion to compel the United States to divulge the

location of the defendant on the basis of security concerns and

alternative methods to obtain the records through family, or simply as

moot since the United States will provide the records to defense counsel.


                                        Respectfully submitted,

                                        BRUCE D. BRANDLER
                                        Acting United States Attorney


Dated: February 11, 2021          BY:   /s/ William A. Behe
                                        WILLIAM A. BEHE
                                        Assistant United States Attorney
                                        William.Behe@usdoj.gov
                                        PA 32284
                                        228 Walnut Street, Suite 220
                                        P.O. Box 11754
                                        Harrisburg, PA 17108-1754
                                        Phone: (717) 221-4482
                                        Fax: (717)221-4493




                                   3
                UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :    No. 1:15-CR-00182
                                        :
     v.                                 :    (Judge Kane)
                                        :
DOMINICK PUGLIESE,                      :    Electronically Filed
   Defendant                            :

                     CERTIFICATE OF SERVICE

      The undersigned hereby certifies that she is an employee in the
Office of the United States Attorney for the Middle District of
Pennsylvania and is a person of such age and discretion to be competent
to serve papers.

     That this 11th day of February 2021, she served a copy of the
attached

  GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR
   DISCLOSURE OF DFENDANT’S LOCATION AND MEDICAL
                     RECORDS

by electronic case filing system:

QUINN SORENSON
Federal Public Defender
Quin_sorenson@fd.org
717-782-2237


                                        /s/ Ashley Lubold
                                        Ashley Lubold
                                        Legal Assistant




                                    4
